Citation Nr: 0711350	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  06-06 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected sensorimotor neuropathy of the right lower 
extremity, currently evaluated as 10 percent disabling prior 
to April 8, 2005, and 20 percent disabling beginning April 8, 
2005.

2.  Entitlement to a higher initial rating for service-
connected sensorimotor neuropathy of the left lower 
extremity, currently evaluated as 10 percent disabling prior 
to April 8, 2005, and 20 percent disabling beginning April 8, 
2005.

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1962 to October 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In December 2006, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folders.

In December 2006, the veteran also submitted additional 
evidence accompanied by a waiver of his right to have this 
evidence initially considered by the RO.  Accordingly, a 
remand is not required.

The issue of entitlement to service connection for a 
bilateral knee disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.





FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  During the entire appeal period, the veteran's service-
connected sensorimotor neuropathy of the lower extremities 
more nearly approximates moderate incomplete paralysis of the 
sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating of 20 
percent, but no higher, for service-connected sensorimotor 
neuropathy of the right lower extremity have been 
approximated prior to April 8, 2005.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.27, 4.124a, Diagnostic Code 8520 (2006).

2.  The criteria for an increased initial rating of 20 
percent, but no higher, for service-connected sensorimotor 
neuropathy of the left lower extremity have been approximated 
prior to April 8, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 
4.124a, Diagnostic Code 8520 (2006).

3.  The criteria for a rating in excess of 20 percent for 
service-connected sensorimotor neuropathy of the right lower 
extremity have not been approximated at any point since the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.27, 4.124a, Diagnostic Code 8520 (2006).

4.  The criteria for a rating in excess of 20 percent for 
service-connected sensorimotor neuropathy of the left lower 
extremity have not been approximated at any point since the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.27, 4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In an August 2005 decision, the Board granted service 
connection for sensorimotor neuropathy.  The RO effectuated 
the Board's decision in a rating decision issued in August 
2005.  In a notice of disagreement received by the RO in 
September 2005, the veteran initiated an appeal of the 
initially assigned disability ratings.  Thereafter,  
in correspondence dated in September 2005, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The September 2005 VCAA 
notice advised the veteran of what the evidence must show to 
establish entitlement to an increased evaluation and notified 
him that he should submit any pertinent evidence in his 
possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
reaffirmed that the enhanced duty to notify provisions under 
the VCAA should be met prior to an initial unfavorable agency 
of original jurisdiction (AOJ) decision on the claim.  Also, 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
instant appeal, the veteran is appealing the initial 
evaluation of a disability following an award of service 
connection for sensorimotor neuropathy of the lower 
extremities.  The Court recently held that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
In this case, the veteran's claims were granted, a disability 
rating and effective date assigned, in the August 2005 
decision of the RO.  VA's duty to notify under 38 U.S.C.A. § 
5103(a) is discharged.  See Sutton v. Nicholson, 20 Vet. App. 
419 (2006).

Even if notice requirements do apply in this case, the 
September 2005 letter detailed above provided the veteran 
with actual knowledge that evidence establishing the severity 
of his disabilities was required.  Additionally, the letter 
delineated the respective obligations of VA and the veteran 
in obtaining evidence pertinent to the claims.  The veteran 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Instead, he has identified and submitted 
additional evidence in support of his claims.  Furthermore, 
since service connection was granted, and a staged rating was 
assigned effective the date of receipt of claim, there is no 
potential service connection or effective date issue that 
would warrant additional notice.  The Board finds that the 
veteran has been provided adequate notice as required by the 
VCAA.  

In regard to VA's duty to assist, the Board notes that 
following the veteran's filing of a notice of disagreement, 
the RO afforded the veteran another VA examination in 
December 2005, and VA treatment records were obtained.  The 
RO requested records pertaining to any disability benefits 
the veteran was currently in receipt of but the Social 
Security Administration indicated in September 2005 that no 
records were available.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  


Evidence

Service medical records showed that neurological examinations 
conducted during service were noted as within normal limits.  

VA treatment records dated from August 1998 to August 1999 
showed that the veteran complained of tingling, muscle 
weakness, numbness, and burning pain in his legs that 
worsened with standing and walking.  In June 1999, the 
veteran reported that the peripheral edema caused him to stop 
his job.  Physical examinations revealed edema in his legs.  
Deep tendon reflexes were 1+ bilaterally.  Motor strength was 
5/5 bilaterally.  Sensory was decreased to pinprick 
bilaterally.  His sensory system was intact to graphesthesia 
and proprioception.  His gait and 'finger to nose' testing 
were normal.  There was diminished sensation to light touch 
in the lower extremities.  Reflexes were 1/4 bilaterally in 
the knees and Achilles.  It was noted that an electromyograph 
(EMG) revealed mild peripheral neuropathy in the lower 
extremities.  

A September 1999 letter from Dr. S.B. in VA Neurology noted 
that the veteran was under the care of VA for progressive 
peripheral neuropathy that had significantly compromised his 
ability to work or do any form of physical exertion.  Dr. 
S.B. reported that nerve damage was evident on EMG studies.

VA treatment records dated in November 1999 showed that the 
veteran's complaints now included fatigue.  The veteran was 
observed walking easily without assistance.  Physical 
examinations revealed edema and motor strength of 5/5.  
Sensory was decreased to pinprick.  His sensory system was 
intact to proprioception and light touch.  Deep tendon 
reflexes were 1+ bilaterally.  His gait was normal.   

In a November 1999 letter, Dr. E.H. reported that he examined 
the veteran and found him to have sensorimotor neuropathy 
with ataxia.  Dr. E.H. indicated that pain, sensory deficit, 
sensory ataxia, and weakness prevented the veteran from 
pursuing his past employment of operating a fish processing 
plant.  Dr. E.H. noted that the veteran was considered 
disabled and that he doubted that the veteran would be able 
to work.  A November 1999 neurological outpatient note that 
accompanied the letter indicated that the physical 
examination revealed that the veteran's motor power was 
generally intact, although knee extension was rated as 4/5 
and ankle-plantar flexion was 4/5.  His ankle jerks were 
absent, and his knee jerks were present.  There was 
hypesthesia and hypalgesia to the mid-calf that was readily 
demonstrable with a fading border.  His position sense was 
diminished in the toes, and vibratory sense was diminished at 
the malleoli and virtually absent in the toes.  

In a December 1999 letter, Dr. R.P. indicated that he had 
seen the veteran for multiple times for his painful legs and 
feet.  Dr. R.P. maintained that the veteran's problem was of 
such severity that he was unable to work at this time.  Dr. 
R.P. further maintained that it was doubtful that the 
veteran's condition would improve enough to return to work at 
any time in the near future.  

VA treatment records dated from December 1999 to January 2002 
showed that the physical examinations revealed "mild distal 
weakness" with motor strength of 4/5 or 5/5.  He had 
decreased vibratory sensation of 0/15 in his feet and 5/15 in 
his ankles.  Sensory was decreased to pinprick and vibratory 
in his legs.  His sensory system was intact to proprioception 
and light touch-although later records noted decreased 
sensation to light touch from about the knee down and no pin 
prick sensation on the feet up to the mid-calf.  He had 
decreased deep tendon reflexes.  He had edema.  At times the 
veteran's gait was variably described as wide-based or 
normal.  He had absent ankle jerks bilaterally.  

The June 2002 VA examination report (which is the same as the 
June 2002 report from Carolina Neurological Clinic) shows 
that the veteran complained of worsening symptoms of lower 
extremity tingling, numbness, paresthesias, weakness, and 
fatigue.  He reported that he had fallen on one occasion and 
that his symptoms were consistently exacerbated with physical 
exertion.  The physical examination revealed mild slowing of 
the fine motor movements in the feet.  Lower extremity 
strength grade was 4/5 proximally and distally.  The sensory 
exam demonstrated stocking hip aesthesia to pinprick, 
impaired proprioception in both feet, and marked impairment 
of vibratory perception in both lower extremities, which was 
absent in the feet and ankles, and diminished in the knees.  
The veteran's ambulation was slow and deliberate with a 
mildly widened base.  His muscle stretch reflex was absent 
and plantar response was neutral.   

A November 2002 VA treatment record noted that the veteran's 
gait was normal.  

In a May 2004 letter, Dr. E.H. reported that he re-examined 
the veteran having previously examined the veteran in 
November 1999.  Dr. E.H. maintained that the veteran 
continued to complain of and manifest the changes of a 
sensorimotor polyneuropathy of a moderate degree. 

A June 2004 VA treatment record showed that the examiner 
noted that there were "obvious atrophic changes in [the] 
lower legs" with alopecia, and skin thinning, but good 
distal pulses and no discoloration.  His motor function was 
normal to bulk and tone.  His strength was measured at 4-5/5 
in the lower extremities.  Ankle reflexes were 0+.  Sensory 
was decreased to light touch, pin prick, vibratory, and 
proprioception.  His gait was normal, but toe walking was too 
weak to test. 

An October 2004 VA examination report shows that the examiner 
reported that EMG testing conducted in connection with the 
June 2002 VA examination showed results greatly improved 
since August 1999, and which were essentially negative for 
peripheral neuropathy.  On physical examination, the examiner 
related that the veteran reported decreased sensation of 
light touch and sharp touch versus dull discrimination 
throughout his ankle and foot region, but not in the thighs.  
His coordination was intact, and balance and gait were 
normal.  Based on the June 2002 EMG results, the examiner 
maintained that the veteran did not have a peripheral 
neuropathy.   

An April 2005 VA examination report shows that the veteran's 
wife reported that the veteran had had a few falls without 
significant injury.  The examiner reported that a March 2002 
EMG/NCS [nerve conduction study] showed no peripheral 
neuropathy and that an October 2004 EMG was completely 
normal.  The physical examination revealed motor strength of 
5/5 in the lower extremities, with normal bulk and tone.  
Deep tendon reflexes were 1/4 in the patella and 0/4 in the 
Achilles tendons.  The examiner noted that the veteran 
reported decreased pinprick sensation and light touch 
sensation in his feet, ankles, and legs to just below his 
knees bilaterally and symmetrically.  He had intact vibration 
and proprioceptive sensation in his feet.  On coordination, 
he had intact finger-to-nose testing, heel-to-shin testing, 
and rapid alternating movements.  He had a normal narrow gait 
with normal Romberg testing and good tandem walk.  He could 
walk on his toes and his heels without difficulty.  The 
examiner noted an impression of idiopathic sensory 
polyneuropathy.  The examiner maintained that the veteran had 
subjective evidence of decreased sensation and subjective 
evidence of history of discomfort in his legs, but the 
EMG/NCS have not shown evidence of a peripheral neuropathy.  
The examiner added that this did not rule-out the possibility 
of a small-fiber neuropathy.

A VA treatment record dated in December 2005 noted that the 
veteran had no proprioception in his feet.  

A December 2005 VA examination report noted that since the 
April 2005 VA examination there had been no change in the 
veteran's symptomatology except that during the last six 
months, he had experienced a burning sensation when exposed 
to hot water in the shower.  The physical examination 
revealed present and equal pedal pulses.  There was edema.  
He reported from the mid-thigh to the tips of his toes, a 
partial numbness manifested as a decrease in light touch 
sensation in a true stocking distribution.  The examiner 
noted that in spite of this, the veteran was able to perceive 
his extremely light touch anywhere and everywhere he touched 
him on the lower extremities.  The veteran also reported an 
inability to discriminate between a light fingertip touch and 
a light sharp touch.  Ankle dorsiflexion and plantar flexion 
strength were normal.  Knee and ankle reflexes were 1+ 
throughout.  He demonstrated normal posture and gait without 
the use of any assistive devices.  The examiner concluded 
that there was a total absence of objectively demonstrable 
neurological abnormality in the lower extremities with a 
recent normal EMG confirming normal function of the portion 
of the peripheral nervous system that was measured.  The 
examiner noted that the veteran reported symptomatology that 
was that of a possible apathic sensory neuropathy, but in 
summary, he agreed with the April 2005 VA examiner.  

VA treatment records dated from May to August 2006 noted the 
veteran's usual complaints, and in addition, he complained of 
muscle spasms.  Physical examinations revealed normal tone 
and bulk, edema, and motor strength of 5/5.  He had decreased 
sensory to pinprick, light touch, and vibratory.  Deep tendon 
reflexes were 1+ throughout.  There was no proprioception in 
his feet.  The Rhomberg was negative.  He had normal finger-
to-nose testing, heel-to-shin testing, and rapid alternating 
movements.  His gait favored the right side, but he ambulated 
without a cane.  

At the December 2006 Board videoconference hearing, the 
veteran testified that he did not have the ability to feel in 
his legs and that after walking 100 yards, he was completely 
exhausted in his legs.  He maintained that he lost "50 
percent of [his] deep tendon reflexes in the legs."  He 
indicated that he used a wheelchair whenever a long walk was 
involved.  

A VA treatment record dated in December 2006 noted that the 
veteran continued to complain of pain, tingling, muscle 
spasms, and a "shocking sensation."  The physical 
examination revealed motor strength of 5/5 in the lower 
extremities.  There was no proprioception in his feet.  His 
gait was slow and favored his right side, but he ambulated 
without a cane.


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Individual disabilities are assigned separate diagnostic 
codes.  As the veteran is appealing the initial evaluation of 
a disability following an award of service connection for 
sensorimotor neuropathy of the lower extremities, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (2006).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Sensorimotor neuropathy is not specifically listed in the 
rating schedule; therefore, it is rated analogous to a 
disability in which not only the functions affected, but 
anatomical localization and symptoms, are closely related.  
38 C.F.R. § 4.20 (2006).  The veteran's sensorimotor 
neuropathy of the lower extremities is rated by analogy to 
incomplete paralysis of the sciatic nerve under Diagnostic 
Code 8520.  Under Diagnostic Code 8520, a 10 percent 
evaluation is prescribed for mild incomplete paralysis of the 
sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2006).  Moderate incomplete paralysis of the sciatic nerve 
warrants a 20 percent evaluation, moderately severe 
incomplete paralysis of the sciatic nerve warrants a 40 
percent evaluation, and severe (with marked muscular atrophy) 
incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation.  Id.  The term "incomplete paralysis," 
with this and other peripheral nerve injuries, indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  Id.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for the peripheral nerves 
are for unilateral involvement; when bilateral, the ratings 
are combined with application of the bilateral factor.  Id.  

Furthermore, neuritis, cranial or peripheral, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated at a 
maximum equal to severe, incomplete, paralysis.  38 C.F.R. 
§ 4.123 (2006).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id.  Neuralgia, cranial or peripheral, characterized usually 
by a dull and intermittent pain, is to be rated with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2006).


Analysis

Period Prior to April 8, 2005

The veteran complains of pain, burning 
sensation/paresthesias, tingling, weakness, numbness, and 
fatigue in his lower extremities, with an exacerbation of 
symptoms with physical activities.  The objective evidence of 
record shows that the veteran's sensorimotor neuropathy of 
the lower extremities is primarily productive of the 
following:  edema; deep tendon reflexes of 1+; motor strength 
grade of 4/5 to 5/5; decreased sensation to pinprick, light 
touch, and vibratory, which were particularly demonstrated as 
diminished in the feet; reflexes of 1/4 in the knees and 
Achilles; and absent ankle jerks.  The medical evidence shows 
that the veteran's neuropathy, however diagnosed, manifests 
sensory disturbances and some organic changes characterized 
by mild weakness and loss of reflexes in the ankles.  In May 
2004, Dr. E.H. reported that the veteran continued to 
manifest changes of a neuropathy of a "moderate degree."  
Thus, the Board finds that the veteran's neuropathy more 
nearly approximates moderate incomplete paralysis of the 
lower extremities.  

The Board, however, does not find that the veteran's 
disability more nearly approximates moderately severe 
incomplete paralysis of the lower extremities.  The 
involvement of the neuropathy is primarily sensory, and as 
noted, Dr. E.H. described the neuropathy as moderate in 
degree.  Also, while a June 2004 VA neurology record noted 
that there were "obvious atrophic changes in [the] lower 
legs," this clinical finding was not observed or described 
by examiners on subsequent examinations, which suggests that 
the extent to which it is present, it is mild in severity.  

Therefore, for the period prior to April 8, 2005, the Board 
finds that the veteran is entitled to an increased initial 
rating of 20 percent (but not higher) for each lower 
extremity, under Diagnostic Code 8520.

Period Beginning April 8, 2005

For this period, the veteran's complaints remain largely the 
same as those discussed above.  He also reports muscle spasms 
and experiencing a "shocking sensation."  The objective 
findings reported in the VA treatment records over this 
period are also similar to those discussed above, except in 
addition, examinations have revealed that the veteran has no 
proprioception in his feet.  The medical evidence shows that 
the veteran's neuropathy continues to manifest primarily 
sensory disturbances.  There is no clinical evidence of any 
significant atrophy of the muscles secondary to nonuse.  The 
December 2005 VA examiner maintained that the examination 
revealed a total absence of objectively demonstrable 
neurological abnormality.  Similarly, VA treatment records 
dated in 2006 do not demonstrate increased symptomatology in 
excess of that which warrants a 20 percent rating.  The Board 
considered the veteran's testimony on the severity of his 
disability of both the right and left lower extremities, but 
his contentions are simply not supported by the objective 
medical evidence of record.  

Therefore, the Board finds that the veteran is not entitled 
to a rating in excess of 20 percent for disability due to 
neuropathy in either lower extremity under Diagnostic Code 
8520.

Staged Rating and Extraschedular Rating 

The veteran's sensorimotor neuropathy of the lower 
extremities has not been shown to be manifested by 
symptomatology more severe than that approximating the 
criteria associated with a 20 percent rating during any 
portion of the appeal period.  Accordingly, a staged rating 
is not in order and a 20 percent rating is appropriate for 
the entire period of the veteran's appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).  Here, however, 
the Board finds no evidence that the veteran's sensorimotor 
neuropathy of the lower extremities presented such an unusual 
or exceptional disability picture at any time so as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2006).  
The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  
38 C.F.R. § 4.1 (2006).  Consequently, the Board concludes 
that referral of this case for consideration of an 
extraschedular rating is not warranted.  Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).


ORDER

An increased initial rating of 20 percent for service-
connected sensorimotor neuropathy of the right lower 
extremity is granted prior to April 8, 2005, subject to the 
law and regulations controlling the award of monetary 
benefits.

An increased initial rating of 20 percent for service-
connected sensorimotor neuropathy of the left lower extremity 
is granted prior to April 8, 2005, subject to the law and 
regulations controlling the award of monetary benefits.

A rating in excess of 20 percent for service-connected 
sensorimotor neuropathy of the right lower extremity is 
denied.

A rating in excess of 20 percent for service-connected 
sensorimotor neuropathy of the left lower extremity is 
denied.

REMAND

The veteran timely filed a notice of disagreement in January 
2006 with the RO's denial of entitlement to service 
connection for a bilateral knee disorder in a December 2005 
rating decision.  (It appears that the veteran is also 
requesting consideration of service connection of a bilateral 
knee disorder secondary to the service-connected sensorimotor 
neuropathy of the lower extremities.)  The claims files show 
that no statement of the case (SOC) has been furnished to the 
veteran on this issue.  38 C.F.R. § 19.26 (2006).  The 
veteran is entitled to an SOC on this issue.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999) (holding that, where 
a notice of disagreement is filed with a claim and no SOC has 
been issued, the Board should remand, not refer, that issue 
to the RO to issue a SOC).  

Accordingly, the case is REMANDED for the following action:

Please issue an SOC to the veteran on his 
claim of entitlement to service 
connection for a bilateral knee disorder.  
The veteran should be given notice of his 
appeal rights.  If the appeal is 
subsequently perfected by timely 
submission of a substantive appeal, then 
the matter should be forwarded to the 
Board.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


